By the Court.* — Gould, J.
—The evidence, as to amount of damages, was called out by this question, “ How much damage did you sustain in this operation of the work ?” To this question the defendant interposed a general objection, specifying no ground therefor; and the witness answered, “ the damage for the two acts was $50.” There is no point of view in which this testimony was admissible. It is a mere opinion; and the question calls for a mere opinion in gross. Ho facts were asked for; none were given. (2 Comst., 514.)
The plaintiff claims that the objection was not specific, and therefore not good; citing 3 Hill, 609. But that was a case where an untenable ground was assigned for the objection; and the case decides only that, having assigned a ground the party must be held to that; and if it was an insufficient ground, he should not be at liberty to take up a new one on the argument. But in a later case (5 Hill, 603) precisely such a general objection was held good, in a case where it was manifest that the question must call for an opinion. It would seem a case j ust like the present, and fully sustains a reversal of the judgment in this case.
Judgment of County Court and justice reversed.

 Present, Gould, Hogeboom, and Peckham, JJ.